        Case 4:20-cv-03656-HSG Document 31 Filed 11/25/20 Page 1 of 3




 1   THE AGUILERA LAW GROUP, APLC
     A. Eric Aguilera (SBN 192390)
 2   Raymond E. Brown (SBN 164819)
     Lindsee B. Falcone (SBN 268072)
 3
     650 Town Center Drive, Suite 100
 4   Costa Mesa, CA 92626
     T: 714-384-6600 / F: 714-384-6601
 5
     eaguilera@aguileragroup.com
 6   rbrown@aguileragroup.com
     lfalcone@aguileragroup.com
 7
 8   Attorneys for Plaintiff, TRAVELERS PROPERTY
     CASUALTY COMPANY OF AMERICA
 9
10                             UNITED STATES DISTRICT COURT
11           NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
12
13                                                )
     TRAVELERS PROPERTY CASUALTY                  )   Case No. CV 20-03656-HSG
14   COMPANY OF AMERICA, a Connecticut
     corporation;                                 )
15                                                )   STIPULATION RE 14 DAY
                  Plaintiff,                      )   EXTENSION OF LAST DAY TO
16                                                )   AMEND PLEADINGS AND ADD
                   v.                                 PARTIES; ORDER
17                                                )
     TOLL BROTHERS, INC., a Delaware              )
18   corporation; SHAPELL INDUSTRIES,             )
     INC., a Delaware Limited Liability           )
19   Corporation; and DOES 1 through 10
     inclusive,                                   )
20                                                )
21                Defendants.                     )
                                                  )
22                                                )
23
           Plaintiff Travelers Property Casualty Company of America, (“Travelers”) and
24
     Defendants Toll Brothers, Inc. and Shapell Industries, Inc. (“Shapell”) (collectively, the
25
     “Parties”) submit the following stipulation for a 14 day extension of the deadline to amend
26
     pleadings and add parties as follows:
27
28



                                                  1
       STIPULATION RE 14 DAY EXTENSION OF LAST DAY TO AMEND PLEADINGS AND ADD PARTIES
         Case 4:20-cv-03656-HSG Document 31 Filed 11/25/20 Page 2 of 3




 1          WHEREAS, pursuant to this Court’s September 10, 2020, Scheduling Order [dkt 25],
 2   the last day to amend pleadings and add parties is November 30. 2020.
 3          WHEREAS, the Parties were confident that this deadline could be met and informed this
 4   Court of such in their joint status statement on November 17, 2020 [dkt 28].
 5          WHEREAS, it has come to the Parties’ attention that there are a few remaining
 6   outstanding documents necessary for Travelers to complete its proposed amended complaint,
 7   and Shapell will likely be unable to obtain them by November 30, 2020.
 8          WHEREAS, Shapell believes that to the extent it will be able to obtain the additional
 9   information, it will be able to do so within 14 days.
10          WHEREAS, no previous request to extend the time to add parties has been made.
11          THEREFORE, IT IS HEREBY STIPULATED BY AND BETWEEN the Parties
12   through their counsel of record herein that the deadline for amending the pleadings and adding parties
13   be extended by 14 days to December 14, 2020, so that Travelers may obtain the necessary remaining
14   information to complete its amended pleading.
15
16   Dated: November 24, 2020                      THE AGUILERA LAW GROUP, APLC
17
18                                                 By:
                                                             A. Eric Aguilera
19
                                                             Raymond E. Brown
20                                                           Lindsee B. Falcone
                                                             Attorneys for plaintiff Travelers Property
21
                                                             Casualty Company of America
22
     Dated: November 24, 2020                      PLANTE LEBOVIC, LLP
23
24
25
                                                   By: ___________________________________
26                                                      Brian Plante
                                                        Nichole Wong
27                                                      Attorneys for defendants Toll Brothers,
28                                                      Inc. and Shapell Industries, Inc.



                                                         2
       STIPULATION RE 14 DAY EXTENSION OF LAST DAY TO AMEND PLEADINGS AND ADD PARTIES
        Case 4:20-cv-03656-HSG Document 31 Filed 11/25/20 Page 3 of 3




 1                                              ORDER
 2
 3         Based on the stipulation set forth above, and good cause appearing therefore, IT IS HEREBY
 4   ORDERED THAT:
 5
 6         The deadline for amended pleadings/adding parties is hereby extended to December
 7   14, 2020.
 8
 9         IT IS SO ORDERED.
10
11
12
     Dated: November 24, 2020                  ________________________________________
                                               UNITED STATES DISTRICT JUDGE
13                                             Honorable Haywood S. Gilliam Jr.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    3
       STIPULATION RE 14 DAY EXTENSION OF LAST DAY TO AMEND PLEADINGS AND ADD PARTIES
